Order entered September 15, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01060-CR
                                       No. 05-15-01061-CR
                                       No. 05-15-01062-CR

                            DANNY RICHARD MINOR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
         Trial Court Cause Nos. 416-82236-2014, 416-82237-2014 & 416-82238-2014

                                             ORDER
       We GRANT the State’s motion for extension of time to file its brief. We ORDER the

State’s brief filed no later than October 13, 2016.


                                                       /s/   LANA MYERS
                                                             JUSTICE